Citation Nr: 1646901	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-17 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran had active military service from April 1972 to July 1975 and August 1975 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinet part, service connection for depression and migraine headaches.  A February 2012 RO rating decision denied service connection for posttraumatic stress disorder (PTSD). 

The Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a September 2016 Board hearing, the Veteran asserted that he sought treatment in service for headaches and nightmares.  He stated that he was then punished by his commanding officer.  The Veteran reported that the Fort Bragg Judge Advocate General's (JAG) office agreed that his commanding officer was in error so they arranged an early release under honorable conditions.  Although service treatment records have been obtained which do not include complaints, treatment, or diagnosis of a psychiatric or headache disorder, the only service personnel records in the file consist of the Veteran's Article 16 separation from service due to personal abuse of drugs.  It was noted that the Veteran had been receiving treatment for substance abuse problems since August 1976 and the case was closed unsuccessfully for inconsistency in keeping appointments for counseling sessions.  An August 2008 general medical examination included a diagnosis of headaches but did not provide a nexus opinion.  An August 2008 VA mental health examination included diagnoses of alcohol and cocaine abuse/dependence and mood disorder, not otherwise specified, linked to substance abuse.  

As the Veteran asserts there are additional personnel records which may support his claims, and it is clear that only select personnel records are in the file, the Board finds a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO must undertake appropriate development to obtain copies of all service personnel records from the appropriate record repositories, to include requesting the records through DPRIS.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




